SullivaKj J. A. D.
(dissenting). I am in complete agreement with the rule of law set forth in the majority opinion, but I do not subscribe to the determination that the facts of this case establish a substantial deviation from the course of the employment.
The incident clearly was a mishap, and while it may have resulted from the exercise of some raffish humor on petitioner’s part, considering the environment of the particular employment, including the fact that this type of horseplay was frequently indulged in by the employees to the knowledge of the employer, I think that the particular act was momentary, impulsive, and an inconsequential deviation from the course of petitioner’s work.
“An employee is not an automaton, and, even when he is highly efficient, he will to some extent deviate from the uninterrupted performance of his work. Such deviation, if it be considered minor in the light of the particular time, place and circumstance, is realistically viewed by both the employer and the employee as a normal incidence of the employment relation and ought not in this day be viewed as legally breaching the course thereof.” Secor v. Penn Service Garage, 19 N. J. 315, 324 (1955).
I would rule that petitioner’s injuries resulted from an accident arising out of and in the course of his employment.